Execution Version
NINTH AMENDMENT TO
SECURED CREDIT AGREEMENT
AND CONSENT AND WAIVER
THIS NINTH AMENDMENT TO SECURED CREDIT AGREEMENT AND CONSENT AND WAIVER (this
"Amendment" or this "Ninth Amendment") is made and entered into as of the 22day
of September, 2011, by and among Cycle Country Accessories Corporation, an Iowa
corporation and Cycle Country Accessories Corp., a Nevada corporation
(collectively, the "Borrowers") and Bank Midwest, an Iowa state bank ("Lender").
RECITALS
 
 
A.
The Borrowers and the Lender are parties to that certain Secured Credit
Agreement dated as of August 21, 2001, as amended by the First Amendment to
Secured Credit Agreement dated as of July 22, 2002; the Second Amendment to
Secured Credit Agreement dated as of May 30, 2003; the Third Amendment to
Secured Credit Agreement dated as of June 25, 2003; the Fourth Amendment to
Secured Credit Agreement dated as of January 1, 2005; the Fifth Amendment to
Secured Credit Agreement dated as of April 29, 2005; the Sixth Amendment to
Secured Credit Agreement dated as of December 22, 2006; the Seventh Amendment
and Waiver to Secured Credit Agreement dated as of January 17, 2011, and the
Eighth Amendment to Secured Credit Agreement dated as of March 30, 2011 (as so
amended, the "Credit Agreement"), whereby Lender extended certain credit
facilities to the Borrowers upon the terms and conditions set forth in the
Credit Agreement. Capitalized terms not otherwise defined in this Amendment
shall have the meanings given them in the Credit Agreement.
 
 
B.
The Borrowers have requested the Lender to further amend the Credit Agreement as
set forth herein to, among other things; increase the Revolving Credit
Commitment up and until the Approved Sale Closing Date, and the Lender is
willing to agree to such amendments, all upon and subject to the terms and
conditions set forth herein.
 
 
C.
The Borrowers have requested that Lender provide all waivers and consents
necessary for the Borrowers to enter into and consummate the transactions
contemplated by and through the Approved Sale Agreement and to, upon its receipt
of the Initial Approved Sale Payment, release its security interest in the Sale
Assets.

NOW, THEREFORE, in consideration of the Recitals and the mutual agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
 
 
 
 
1.
Amendments to the Credit Agreement. The Credit Agreement is hereby amended as
follows:
 
 
 
 
 
a.
Section 1.1 of the Credit Agreement is hereby amended by deleting the Section in
its entirety and substituting the following therefor:
 
 
 
 
 
 
Subject to the terms and conditions hereof, the Lender agrees to extend a
revolving credit (the "Revolving Credit") to the Borrowers which may be availed
of by the Borrowers from time to time during the period from and including the
date hereof to but not including the Termination Date, at which time the
commitments of the Lender to extend credit under the Revolving Credit shall
expire. The maximum amount of Revolving Credit which Lender agrees to extend to
Cycle Country Iowa shall not exceed the lesser of (i) the Revolving Credit
Commitment, or (ii) the Borrowing Base as determined on the most recent
Borrowing Base Certificate. During the period from and including the date hereof
to but not including the Termination Date, Cycle Country Iowa may use the
Revolving Credit Commitment by borrowing, repaying and reborrowing Revolving
Credit Loans in whole or in part.
 
 
 
 
 
b.
Section 1.2 of the Credit Agreement is hereby amended by deleting the Section in
its entirety and substituting the following therefor:
 
 
 
 
 
 
Subject to the terms and conditions hereof, the Revolving Credit may be availed
of by the Borrowers in the form of loans (individually a "Revolving Credit Loan"
and collectively the "Revolving Credit Loans") to Cycle Country Iowa, as the
operating company. Each Revolving Credit Loan shall be in a minimum amount of
$10,000. Each advance made by the Lender of a Revolving Credit Loan shall be
made against and evidenced by a Revolving Credit Note of the Borrowers (each, a
"Revolving Credit Note" and together, the "Revolving Credit Notes") payable to
the order of the Lender in the principal amount stated thereon; provided,
however, that the aggregate principal amount set forth on the Revolving Credit
Notes shall not exceed the Revolving Credit Commitment. Each Revolving Credit
Note shall be dated the date of issuance thereof, bear interest as set forth in
Section 2 hereof, and mature on the Termination Date. Unless a Revolving Note
sets forth a different time upon which interest is payable, interest on the
Revolving Credit Notes shall be payable monthly on the 25th day of each month
(commencing September 25, 2011) and at maturity of the Revolving Credit Notes
(whether by lapse of time, acceleration or otherwise). Interest after maturity
shall be due and payable upon demand. Without regard to the principal amount of
Revolving Credit Notes stated on the faces of such notes, the actual principal
amount at any time outstanding and owing by the Borrowers on account of the
Revolving Credit Notes shall be the sum of all advances theretofore made under
this Section less all payments of principal actually received.
 
 
 
 
 
Immediately prior to the date of the Ninth Amendment, Lender issued and there
was then outstanding the following Revolving Credit Notes of Borrowers: Note #
5003694, issued on January 5, 2005 in the original principal amount of
$1,000,000 and with an outstanding principal balance, as of the date of this
Amendment, of $1,000,000; Note # 5005619, originally issued on July 16, 2010,
with a current principal amount of $1,000,000, and with an outstanding principal
balance, as of the date of the Ninth Amendment, of $1,000,000.

2

 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
Subject to the terms and conditions of this Agreement, including without
limitation the terms of the Ninth Amendment, effective upon the date of the
 
 
 
 
 
Ninth Amendment, the Lender agrees that the aggregate principal amount of
Revolving Credit Loans will be $4,100,000 (the "2011 Revolving Loan") (the
temporary increase of available credit and subsequent reduction is reflected in
the amended definition of Revolving Credit Commitment set forth in the Ninth
Amendment). The 2011 Revolving Loan shall be evidenced by the Amended and
Restated Revolving Credit Note of the Borrowers substantially in the form (with
appropriate insertions) attached as Exhibit A to the Ninth Amendment payable to
order of the Lender (the "Amended and Restated Revolving Note") in the principal
amount of $4,100,000.
 
 
 
 
 
The Amended and Restated Revolving Note, amends and restates Note # 5003694 and
Note # 5005619 in their entirety and acts, in part to temporarily increase the
Revolving Credit Commitment and to amend the maturity to the Termination Date,
and is not intended as a novation of any Obligations.
 
 
 
 
 
All amounts due and owing with respect to the Revolving Credit shall be due and
payable on the Termination Date, unless due and payable sooner pursuant to the
terms of this Agreement.
 
 
 
 
 
c.
The fourth unlettered paragraph of Section 1.3 of the Credit Agreement is hereby
amended by deleting that paragraph in its entirety and substituting the
following therefor:
 
 
 
 
 
 
The Term Note Three shall be dated April 28, 2008 (the date of issuance
thereof), bear interest as set forth in Section 2 hereof, and be payable as
follows:
 
 
 
 
 
i.
equal monthly installments of principal and interest of $14,567.20 shall be due
and payable commencing on May 25, 2008, and on the 25th day of each month
thereafter, to and including January 1, 2012,
 
 
 
 
 
 
ii.
the entire unpaid principal balance of the Term Loan evidenced by Term Note
Three and any unpaid interest thereon shall be due and payable in full on
January 1, 2012, the final maturity of Term Note Three. Interest after maturity
shall be due and payable upon demand.
 
 
 
 
 
 
All repayments on the Term Notes shall be applied first to interest owing
thereunder and the balance, if any, to the reduction of principal. The monthly
payment amounts shall not be affected by changes in the Prime Rate, where
applicable, but such changes will affect the final payment due at maturity
(whether by lapse of time, acceleration, or otherwise) of the Term Notes.
Principal payments made by the Borrowers on the Term Loan may not be reborrowed.
 
 
 
 
 
d.
The first unlettered paragraph of Section 2.1 of the Credit Agreement is hereby
amended by deleting the Section in its entirety and substituting the following
therefor:

3

 

--------------------------------------------------------------------------------

 
 
 
 
 
 
The Revolving Credit Loans shall bear interest (which the Borrowers jointly and
severally promise to pay at the times herein provided) at rate per annum equal
to nine percent (9%). If the Revolving Credit Loans or any part thereof are not
paid when due (whether by lapse of time, acceleration, mandatory prepayment or
otherwise) the Revolving Credit Loans shall bear interest (which the Borrowers
jointly and severally promise to pay at the times herein provided), whether
before or after judgment, until payment in full thereof at a rate per annum
equal to eighteen percent (18%).
 
 
 
 
 
e.
Article 3 of the Credit Agreement is hereby amended to add the following new
Section 3.10 thereto:
 
 
 
 
 
 
Section 3.10. Other Mandatory Prepayments
 
 
 
 
 
Any amounts received by the Borrowers in connection with the Approved Sale shall
be paid to the Lender to be applied against amounts owed as provided herein.
Borrowers shall cause Kolpin Outdoors, Inc. or its successor or assign, as the
buyer of the Sale Assets, to pay the amounts set forth below directly to Lender,
pursuant to the terms of that certain Side Letter, which will constitute
mandatory prepayment and be due and payable on the following dates:
 
 
 
 
 
(a)
$3,200,000, or such amount as is owing after adjustment pursuant to the Approved
Sale Agreement, on the Approved Sale Closing Date (the "Initial Approved Sale
Payment");
 
 
 
 
 
 
(b)
$333,333, or such amount as is owing after adjustment pursuant to the Approved
Sale Agreement, on the date that is 30 days after the Approved Sale Closing
Date;
 
 
 
 
 
 
(c)
$333,333, or such amount as is owing after adjustment pursuant to the Approved
Sale Agreement, on January 1, 2012;
 
 
 
 
 
 
(d)
$333,334, or such amount as is owing after adjustment pursuant to the Approved
Sale Agreement, on April 1, 2012
 
 
 
 
 
 
(e)
Any other payments due Borrowers under the Approved Sale Agreement, including,
without limitation, any Contingent Payments (as defined in the Approved Sale
Agreement), or such amount as is owing after adjustment pursuant to the Approved
Sale Agreement, until complete satisfaction of all Obligations and cancellation
of all Notes and other accommodations provided by Lender under this Agreement.
 
 
 
 
 
 
Lender will apply amounts received to the Obligations pursuant to Section 3.6 of
this Agreement. When applying amounts received pursuant to this Section 3.10,
such amounts shall be applied first to the costs, fees expenses and interest as
set forth in Section 3.6(a) through (b); then, when applying amounts received to
principal as provided in Section 3.6(c), such amounts will be applied:

4

 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
(a)
to the payment of the principal balance of the Amended and Restated Revolving
Note;
 
 
 
 
 
 
 
 
(b)
then, to the extent that any funds remain, to the principal balance of Term Note
Three;
 
 
 
 
 
 
 
 
(c)
then, to the extent that any funds remain, such funds shall be divided and
two-thirds of such amount shall be applied to Term Note One and one-third shall
be returned to the Borrowers; provided however, that if an Event of Default has
occurred or is occurring or any event occurred or failed to occur which, with
the passage of time, would give rise to an Event of Default the entire amount of
any remaining funds will be applied to Term Loan One and all other Obligations.
 
 
 
 
 
 
 
 
f.
Section 4.1 of the Credit Agreement is hereby amended as follows:
 
 
 
 
 
 
 
 
 
(i)
The definition of "Amended and Restated Revolving Note" is hereby added as a new
definition:
 
 
 
 
 
 
 
 
 
"Amended and Restated Revolving Note" is defined in Section 1.2 hereof.
 
 
 
 
 
 
 
 
(ii)
The definition of "Approved Sale" is hereby added as a new definition:
 
 
 
 
 
 
 
 
 
"Approved Sale" means the sale of the Sale Assets by the Borrowers to Kolpin
Outdoors, Inc. pursuant to the Approved Sale Agreement.
 
 
 
 
 
 
 
 
(iii)
The definition of "Approved Sale Agreement" is hereby added as a new definition:
 
 
 
 
 
 
 
 
 
"Approved Sale Agreement" means that certain Asset Purchase Agreement for the
sale by Borrowers of the Sale Assets to Kolpin Outdoors, Inc. dated as of August
26, 2011, the form of which was approved by the Lender.
 
 
 
 
 
 
 
 
(iv)
The definition of "Approved Sale Closing Date" is hereby added as a new
definition:
 
 
 
 
 
 
 
 
 
"Approved Sale Closing Date" means the earlier of: (i) the date upon which the
Approved Sale closes according to its terms; (ii) the date of termination of the
Approved Sale as provided in the Approved Sale Agreement or otherwise; or (iii)
November 1, 2011.
 
 
 
 
 
 
 
 
(v)
The definition of "Borrowing Base" is hereby deleted and the following
substituted in lieu thereof:
               

5

 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
"Borrowing Base" means, as of any time the same as to be determined, the sum at
such time of:
 
 
 
 
 
 
 
 
 
          (a) 80% of the then outstanding unpaid balance of Eligible Accounts,
and
 
 
 
 
 
 
 
 
 
          (b) 50% of the Loan Value of Eligible Inventory.
 
 
 
 
 
 
 
 
 
(vi)
The definition of "Initial Approved Sale Payment" is hereby added as a new
definition:
 
 
 
 
 
 
 
 
 
"Initial Approved Sale Payment" is defined in Section 3.10 hereof.
 
 
 
 
 
 
 
 
(vii)
The definition of "Lockbox Agreement" is hereby added as a new definition:
 
 
 
 
 
 
 
 
 
"Lockbox Agreement" means that certain Lockbox Agreement exected and delivered
by the Borrowers and the Lender, dated September 22, 2011.
 
 
 
 
 
 
 
 
(viii)
The definition of "Ninth Amendment" is hereby added as a new definition:
 
 
 
 
 
 
 
 
 
"Ninth Amendment" means the Ninth Amendment to Secured Credit Agreement dated as
of September 22, 2011, by and between the Borrowers and the Lender.
 
 
 
 
 
 
 
 
(ix)
The definition of "Revolving Credit Commitment" is hereby deleted and the
following substituted in lieu thereof:
 
 
 
 
 
 
 
 
 
"Revolving Credit Commitment" shall mean as of any date prior to Approved Sale
Closing Date the principal amount of $4,100,000, and as of any date on and after
the Approved Sale Closing Date to and including the Termination Date, the
principal amount of $1,000,000.
 
 
 
 
 
 
 
 
(x)
The definition of "Sale Assets" is hereby added as a new definition:
 
 
 
 
 
 
 
 
 
"Sale Assets" means the assets identified in Exhibit B to the Ninth Amendment.
 
 
 
 
 
 
 
 
(xi)
The definition of "Security Documents" is hereby deleted and the following
substituted in lieu thereof:
 
 
 
 
 
 
 
 
 
"Security Documents" means the Security Agreements, the UCC Financing Statements
related thereto, the Existing Mortgage, the
               

6

 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
New Mortgage, the Pledge Agreement and the Lockbox Agreement.
 
 
 
 
 
 
 
 
(xii)
The definition of "Termination Date" is hereby deleted and the following
substituted in lieu thereof:
 
 
 
 
 
 
 
 
 
"Termination Date" means (i) January 1, 2012, if such day is a Business Day, but
if not then the Business Day immediately preceding such day, or (ii) such
earlier date on which the Revolving Credit is terminated pursuant to Section 9
hereof.
 
 
 
 
 
 
 
g.
Subsections (a) and (h) of Section 8.5 of the Credit Agreement are hereby
amended by deleting such subsections in their entirety and substituting the
following in lieu thereof:
 
 
 
 
 
 
          (a) weekly, within 2 Business Days of the last day of the preceding
week, a Borrowing Base Certificate in the form attached hereto as Exhibit C
showing the computation of the Borrowing Base in reasonable detail as of the
close of business on the last day of the preceding week, prepared by Cycle
Country Iowa and certified to by the Chief Financial Officer of Cycle Country
Iowa;
 
 
 
 
 
          (h) weekly, within 2 Business Days of the last day of the preceding
week, an aging of accounts receivable report in reasonable detail as of the
close of business on the last day of such week, in form and content satisfactory
to the Lender, including, without limitation, names of all payors; current
amounts due, and other payment terms and historical information, prepared by
Cycle Country Iowa and certified to by the Chief Financial Officer of the
Borrowers in form and detail satisfactory to the Lender.
 
 
 
 
 
h.
Section 8.6 of the Credit Agreement is hereby amended by deleting the Section in
its entirety and substituting the following in lieu thereof:
 
 
 
 
 
 
Section 8.6. Inspection and Field Audit.
 
 
 
 
 
The Borrowers will permit the Lender and/or its duly authorized representatives
and agents to visit and inspect any of the Properties, corporate books,
financial records and operations and businesses of the Borrowers, including
without limitation, audits and inspections of inventory and accounts receivable,
and to examine and make copies of the books of accounts and other financial
records of the Borrowers, and to discuss the affairs, finances and accounts of
the Borrowers with, and to be advised as to the same by, its officers and
independent public accountants (and by this provision the Borrowers authorizes
such accountants to discuss with the Lender the finances and affairs of the
Borrowers) at such times and in such intervals as the Lender may designate. The
Borrowers shall pay or reimburse the Lender for all costs relating to such
inspections.
 
 
 
 
 
i.
Section 9.1 of the Credit Agreement shall be amended as follows:

7

 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
(i)
Subsection (a) is hereby deleted and the following substituted in lieu thereof:
 
 
 
 
 
 
 
 
          (a) default in the payment when due (whether by lapse of time,
acceleration, mandatory prepayment or otherwise) of any principal on the Notes,
or default in payment for more than five (5) Business Days of the due date
thereof of any interest on the Notes or any fee or other Obligation payable by
the Borrowers hereunder or any other Loan Document; or
 
 
 
 
 
 
 
(ii)
Additional subparagraphs (o) and (p) are hereby added to the end of such section
which shall read as follows:
 
 
 
 
 
 
 
 
          (o) failure by Borrowers, for any reason, to send any communications,
documentation or filings to the Securities Exchange Commission, or other
regulatory body, necessary to take action on the Approved Sale by October 1,
2011, and upon approval of the Securities Exchange Commission, or other
regulatory body, the submission of such communications, documentation or filings
to the stockholders of the Borrowers within 2 Business Days of receiving such
approval;
 
 
 
 
 
 
 
          (p) failure by Borrowers, for any reason, to close the Approved Sale
by the Approved Sale Closing Date.
 
 
 
 
 
 
j.
Notwithstanding any provision of the Credit Agreement or Loan Documents to the
contrary, if any Term Note or any part thereof is not paid when due (whether by
lapse of time, acceleration, mandatory prepayment or otherwise) the portion of
the Term Loan evidenced by such Term Note shall bear interest (which the
Borrowers jointly and severally promise to pay at the times herein provided),
whether before or after judgment, until paid in full thereof at a rate per annum
equal to eighteen percent (18%).
 
 
 
 
 
2.
Consents, Waivers and Acknowledgment.
 
 
 
 
 
a.
Notwithstanding any provision of the Credit Agreement or other Loan Documents to
the contrary; provided that no Event of Default has occurred or is occurring nor
has any event occurred or failed to occur which, with the passage of time, would
give rise to an Event of Default; and provided further that Borrowers have met
all of the contingencies and conditions required under this Amendment and the
Credit Agreement; upon the closing of the Approved Sale and receipt by the
Lender of the Initial Approved Sale Payment and a certification by an officer of
each Borrower in form and substance satisfactory to Lender certifying the
absence of an Event of Default and reaffirmation of the representations and
warranties set forth in this Amendment and the Credit Agreement as of date of
the closing of the Approved Sale, Lender shall consent to the sale by the
Borrowers of the Sale Assets to Kolpin Outdoors, Inc. pursuant to the

8

 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
Approved Sale Agreement and shall, based upon satisfaction of the conditions set
forth in prior provisions of this Section 2(a), release its security interest in
the Sale Assets and further agrees to make any filings and take other
commercially reasonable actions necessary to evidence such release.
 
 
 
 
 
 
b.
Notwithstanding the fact that the Borrowing Base may not support extension of
such Revolving Credit, the Lender hereby grants the Borrowers the ability to
borrow up to the Revolving Credit Commitment amount under the Revolving Credit
provided in Section 1.1 of the Credit Agreement up and through the Approved Sale
Closing Date, at which time the Borrowers will only be entitled to borrow the
lesser of (i) the Revolving Credit Commitment, or (ii) the Borrowing Base. For
avoidance of doubt, the day after the Approved Sale Closing Date the Borrowers
are required to reduce the Revolving Credit to the lesser of (i) the Revolving
Credit Commitment, or (ii) the Borrowing Base as required by the Credit
Agreement. Any failure to so reduce the Revolving Credit will constitute an
Event of Default under the Credit Agreement. Except as set forth above, nothing
set forth herein or contemplated hereby is intended to constitute a waiver of
(i) any rights or remedies available to the Lender under the Credit Agreement or
any Loan Document referred to in the Credit Agreement or under applicable law
(all of which rights and remedies are hereby expressly reserved to the Lender)
or (ii) the Borrowers obligations to comply fully with any duty, term,
condition, obligation or covenant contained in the Credit Agreement and the
other Loan Documents referred to therein, including, without limitation, the
requirement to submit weekly Borrowing Base Certificates and accounts receivable
aging reports as required herein.
 
 
 
 
 
 
c.
The Lender and the Borrowers acknowledge that Term Note Two was paid in full on
April 25, 2011, and is no longer outstanding.
 
 
 
 
 
 
d.
For avoidance of doubt and as set forth and required by a prior amendment to the
Credit Agreement, which is still in full force and effect, should the Borrowers
refinance any of their current or future debt obligations with any Person other
than the Lender, the Borrowers acknowledge that the Lender shall have the right
to require the Borrowers to enter into a replacement credit agreement to govern
the remaining Loans with terms and conditions acceptable to the Lender in its
sole discretion, and to request additional security.
 
 
 
 
 
3.
Representations. Without limiting the generality of Section 10.6 of the Credit
Agreement or any other term or provision thereof and in addition thereto to the
extent necessary, the Borrowers represent and warrant to the Lender as follows:
(i) the covenants, representations and warranties of the Borrowers as set forth
in the Credit Agreement as amended by this Amendment are hereby made again as of
the date hereof and are true and correct in all respects as of the date hereof,
(ii)

9

 

--------------------------------------------------------------------------------

 
 
 
 
 
 
as of the date hereof there is no Event of Default in existence that has not
been waived, or any other act, omission, matter or other occurrence whatsoever
which, with the giving of notice or the passage of time, or both, would give
rise to or constitute an Event of Default; (iii) the Borrowers have delivered to
the Lender a true and correct copy of the Approved Sale Agreement and all
exhibits and documents related thereto, and the same has not been amended or
modified in any respect (except that the parties to the Approved Sale Agreement
may execute an amendment to such agreement extending the buyer's due diligence
period, in which case the Borrower's will provide Lender with a copy of such
amendment within 1 Business Day of execution), and the Borrowers have all
necessary right, power and authority to consummate the transactions contemplated
thereby and to perform and observe all obligations thereunder and none of the
parties to the Approved Sale Agreement is in default in any of their respective
obligations; (vi) each of the Borrowers has (a) full power, authority and legal
right to own and operate all of its properties and assets and to carry on its
respective business as now conducted and as proposed to be conducted; and (b)
all requisite corporate power and authority to execute, deliver and fully
perform all of the terms and conditions of this Amendment and all other
agreements, documents and instruments contemplated hereby; and (v) each of the
Borrowers shall (a) ensure, and cause any subsidiary to ensure, that no person
who owns a controlling interest in or otherwise controls the Borrowers, any
guarantor or any subsidiary of any of them is or shall be listed on the
Specially Designated Nationals and Blocked Person List or other similar lists
maintained by the Office of Foreign Assets Control ("OFAC"), the Department of
the Treasury or included in any Executive Orders, (b) not use or permit the use
of the proceeds of the Loans to violate any of the foreign asset control
regulations of OF AC or any enabling statute or Executive Order relating
thereto, and (c) comply, and cause any subsidiary to comply, with all applicable
Bank Secrecy Act laws and regulations, as amended. All representations and
warranties contained in this Amendment shall survive the execution and delivery
hereof and any investigation made by the Lender or its agents or
representatives. .
 
 
 
 
4.
Conditions to Effectiveness of Amendment. This Amendment shall become effective
only upon the satisfaction of each of the following conditions precedent, to the
satisfaction of the Lender:
 
 
 
 
 
a.
Execution and delivery by the Borrowers and the Lender of this Amendment.
 
 
 
 
 
 
b.
Delivery to the Lender of a Secretary's Certificate of each Borrower, having
attached thereto resolutions adopted by each of the Borrower's Board of
Directors authorizing the transactions contemplated by this Amendment and
designating Robert Davis as an authorized signer of each Borrower.
 
 
 
 
 
 
c.
Execution and delivery of Modification Agreements for Note # 5004891 and Note #
5003775, revising such notes as provided herein.

10

 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
d.
Execution and delivery by the Borrowers of the Amended and Restated Revolving
Note.
 
 
 
 
 
 
e.
Execution and delivery by Cycle Country Accessories Corporation of the Second
Amendment to Mortgage attached hereto as Exhibits C. No mortgage amendments will
be filed in Dickinson County, Iowa because the Cycle Country Accessories
Corporation no longer owns property in that county.
 
 
 
 
 
 
f.
Execution and delivery of a Guarantor's Acknowledgement and Consent by Cycle
Country Accessories Subsidiary Corp.
 
 
 
 
 
 
g.
Execution and delivery by the Borrowers and Kolpin Outdoors, Inc. of the side
letter ("Side Letter") attached hereto as Exhibit D.
 
 
 
 
 
 
h.
Execution and delivery by the Borrowers of the Lockbox Agreement attached hereto
as Exhibit E.
 
 
 
 
 
 
i.
Execution and delivery of such other agreements, instruments, documents,
certificates and opinions as the Lender may reasonably request.
 
 
 
 
 
 
j.
The Borrowers shall pay to the Lender a nonrefundable closing fee of $21,000.00,
which shall be fully earned upon execution and delivery of this Amendment.
 
 
 
 
 
 
k.
The Borrower shall pay to the Lenders, as additional consideration for this
Amendment, all costs and expenses incurred by the Lender (including, without
limitation, attorneys' fees) in connection with the preparation, execution and
delivery of this Amendment and all matters related hereto.
 
 
 
 
 
5.
Effective Time. Subject to conditions set forth in Section 3 of this Amendment,
this Amendment shall be effective as of the date hereof upon signature by all
parties hereto.
 
 
 
 
6.
Continuing Effect; Inconsistency. All of the terms and conditions of the Credit
Agreement and the other Loan Documents remain in full force and effect, as
amended hereby. Without limiting the foregoing, the Borrowers acknowledge and
agree that each of the Security Documents remains in full force and effect and
the rights and remedies of the Lender, and the obligations of the parties
thereunder and the liens and security interest provided for therein remain in
full force and effect and shall not be affected, impaired or discharged by
reason of this Amendment or the transactions contemplated hereby. In the event
there is determined to be any inconsistency between the terms and conditions of
the existing Loan Documents and the terms and conditions of this Amendment, the
terms and conditions of this Amendment shall govern to the full extent of such
inconsistency.

11

 

--------------------------------------------------------------------------------

 
 
 
 
 
7.
Cross Default: Remedies. Any breach of warranty, misrepresentation or
nonfulfillment of any agreement on the part of Borrowers under any one or more
of the existing Loan Documents, this Amendment or any agreement, document or
instrument contemplated hereby, shall he and constitute a breach and default
under each and all of the Loan Documents, this Amendment and all other
agreements, documents and instruments contemplated hereby. Lender shall have all
rights and remedies available under the Loan Documents, this Amendment and all
agreements, documents and instruments contemplated hereby, and all other rights
and remedies available to it at law, in equity or otherwise, upon any such
breach of warranty, misrepresentation or nonfulfillment of agreement by
Borrowers.
 
 
 
 
8.
No Waiver. Nothing herein is intended or shall be construed as a waiver by the
Lender of any breach, default or other nonfulfillment by the Borrowers under the
Credit Agreement or any of the other Loan Documents.
 
 
 
 
9.
WAIVER OF CLAIMS. BORROWERS COVENANT, REPRESENT AND WARRANT TO LENDER THAT THE
NOTES AND OTHER LOAN DOCUMENTS ARE NOT SUBJECT TO ANY CREDITS, CHARGES, CLAIMS,
OR RIGHTS OF OFFSET OR DEDUCTION OF ANY KIND OR CHARACTER WHATSOEVER; AND HEREBY
RELEASES AND DISCHARGES LENDER, IT'S OFFICERS, DIRECTORS, ATTORNEYS, AGENTS,
EMPLOYEES, SUCCESSORS AND ASSIGNS FROM ANY AND ALL CLAIMS AND CAUSES OF ACTION
OF ANY KIND AND CHARACTER, WHETHER KNOWN OR UNKNOWN AND WHETHER NOW EXISTING OR
HEREAFTER ARISING, WHETHER LIQUIDATED OR UNLIQUIDATED, FIXED, CONTINGENT, DIRECT
OR INDIRECT, INCLUDING WITHOUT LIMITATION, ANY ACTION IN LAW OR EQUITY, THAT
HAVE AT ANY TIME BEEN OWNED, OR THAT ARE HEREAFTER OWNED, BY BORROWERS AND THAT
ARISE OUT OF ANY ONE OR MORE CIRCUMSTANCES OR EVENTS THAT OCCURRED PRIOR TO THE
DATE OF THIS AMENDMENT. MOREOVER, BORROWERS WAIVE ANY AND ALL CLAIMS NOW OR
HEREAFTER ARISING FROM OR RELATED TO ANY DELAY BY LENDER IN EXERCISING ANY
RIGHTS OR REMEDIES UNDER THE LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ANY
DELAY IN REALIZING UPON ANY COLLATERAL SECURING THE NOTES.
 
 
 
 
10.
No Future Obligation to Amend. The Borrowers hereby expressly recognize and
agree that the Lender was in no way obligated or required to enter into this
Amendment, and that the Lender has not agreed to and is not obligated or
required to, in the future, waive, revise, alter or amend any of the terms or
conditions of the Credit Agreement or any of the other Loan Documents, or to
provide Borrowers with any additional credit facilities or other funds or
credit.
 
 
 
 
11.
Receipt. The Borrowers hereby acknowledges receipt of a true and correct copy of
this Amendment.

12

 

--------------------------------------------------------------------------------

 
 
 
 
 
12.
Headings and Captions. The titles or captions of sections and paragraphs in this
Amendment are provided for convenience of reference only, and shall not be
considered a part hereof for purposes of interpreting or applying this
Amendment, and such titles or captions do not define, limit, extend, explain or
describe the scope or extent of this Amendment or any of its terms or
conditions.
 
 
 
 
13.
Further Documents and Actions. Each of the Borrowers agrees to execute and
deliver to the Lender such additional documents and to take all such further
actions as the Lender may reasonable require in order to reflect the amendments
to the Credit Agreement effected by this Amendment.
 
 
 
 
14.
Counterparts and Facsimile Signatures. This Amendment may be executed in any
number of counterparts, each of which shall constitute one and the same
instrument. Receipt of an executed signature page to this Amendment by facsimile
or other electronic transmission shall constitute effective delivery thereof.
Electronic records of the executed Amendment shall be deemed to be originals
thereof.
 
 
 
 
15.
Recitals. The Recitals set forth in the forepart of this Amendment are true and
correct and are an integral part of this Amendment.
 
 
 
 
16.
Binding Effect on Successors and Assigns. This Amendment shall be binding upon
and shall inure to the benefit of the parties hereto and their respective heirs,
successors, legal representatives and permitted assigns.

[REMAINDER OF PAGE INTENTIONALLY BLANK]
13

 

--------------------------------------------------------------------------------

 
IMPORTANT: READ BEFORE SIGNING, THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR
ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED.
YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first set forth above.
 
 
 
 
 
Cycle Country Accessories Corporation
 
Bank Midwest
 
 
 
 
By:
[img0010.jpg]
 
[img0011.jpg]
 
Robert Davis, CEO
 
Curt Johnson, President/Chief Risk Officer

 
 
Cycie Country Accessories Corp.
 
 
 
 
By:
[img0010.jpg]
 
 
Robert Davis, CEO
 

 
[SIGNATURE PAGE TO 9th AMENDMENT]
14

 

--------------------------------------------------------------------------------

 